DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination (RCE)
	The RCE filed on October 31, 2022 has been processed.  A non-final follows.

Patent Trial and Appeal Board (PTAB)
	On August 31, 2022, the PTAB affirmed the 101 rejection of claims 1-10, 12-25, and 27-32.

Response to Arguments
	In response to the arguments, see the rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-25, and 27-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. 
Claim 1 is directed to a method for processing data using a computer.  Claim 1 recite(s) receiving, converting, and processing steps carried out by a computer and downstream computing system.  The computer and downstream computing system can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  The specification discloses the following:  
The term "computer" shall refer to any electronic device or devices, including those having capabilities to be utilized in connection with an electronic auction system, such as any device capable of receiving, transmitting, processing and/or using data and information. The computer may comprise a server, a processor, a microprocessor, a personal computer, such as a laptop, palm PC, desktop or workstation, a network server, a mainframe, an electronic wired or wireless device, such as for example, a telephone, a cellular telephone, a personal digital assistant, a smartphone, an interactive television, such as for example, a television adapted to be connected to the Internet or an electronic device adapted for use with a television, an electronic pager or any other computing and/or communication device.

(Spec. ¶ 14).  	
Claim 1 is directed to a fundamental economic practice (generally related to conducting multilateral exchange auctions, and more particularly to methods and systems for conducting a multilateral exchange auction that results in offsetting of positions associated with a first financial instrument and replacing the offset positions with replacement positions associated with a second financial instrument-Spec. para. 1).  Claim 1 is directed to a judicial exception of an abstract idea.
	Independent claims 16 and 32 are directed to a system.  Independent claim 31 is directed to a method.  Independent claims 16, 31, and 32 mimic independent claim 1 and are patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas.  The dependent claims are all directed to gathering and analyzing data to carry out the trade.
	The transmitting, generating, providing, determining, and executing steps do not add to the claim to take it out of the realm of abstraction.  The steps are directed to gathering and analyzing data to carry out the trade.  Claim 1 recite(s) receiving, converting, and processing steps carried out by a computer and downstream computing system.  The computer and downstream computing system can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  Claim 1 does not integrate the judicial exception into a practical application.  
Claims 1-10, 12-25, and 27-32 are ineligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/           Primary Examiner, Art Unit 3691